Title: From George Washington to George Mathews, 10 June 1796
From: Washington, George
To: Mathews, George


        
          Dr Sir,
          Philada 10th June 1796
        
        The best, indeed the only excuse I can make for having so long delayed complying with the request of your favor written the 7th of March is, that when it came to hand (which was not speedily after its date) the business of the session pressed so heavily on me, that I had but little leisure for other attentions; and by laying it by, to be taken up at a more convenient moment, it, in a jumble with other papers was overlooked, until a revision, after the adjournment took place, brought it to view again.
        This apology I thought due to you, at the same time that it

gives me another occasion to express my good wishes towards you, & regret that any circumstances should arise that have, even for a moment, encouraged the idea of relinquishing your country forever. With great esteem & regard I am Dr Sir &c.
        
          G: Washington
        
      